DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 24 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2013/0114676 A1).

Regarding Claims 1, 11, and 22, Guo discloses an apparatus and CRM performing a method of decoding video data [Guo: FIG. 7-8], the method comprising: receiving entropy coded data for a current block of video data, wherein the entropy coded data includes entropy coded data for a syntax element indicating a position of a last significant coefficient in a transform block of the current block [Guo: ¶ [0073]: Table 1 shows of an example binarization of a position of a last significant coefficient where some bins are encoded with a context and others are encoded using a bypass mode.  The example in Table 1 provides an example binarization of last significant coefficient for a 32.times.32 TU.  The second column of Table 1 provides corresponding truncated unary prefix values for possible values of the position of a last significant coefficient within a TU of size T of defined by the maximum truncated unary prefix length of 2 log.sub.2(T)-1.  The third column of Table 1 provides a corresponding fixed length suffix for each truncated unary prefix.  For the sake of brevity, Table 1 includes X values that indicate either a one or zero bit value.  It should be noted that the X values uniquely map each value sharing a truncated unary prefix according to a fixed length code.  The magnitude of the last position component in Table 1 may correspond to an x-coordinate value and/or a y-coordinate value.  It should be noted that binarization of the last significant coefficient for a 4.times.4, 8.times.8, and 16.times.16 TU may be defined in a manner similar to the binarization of a 32.times.32 TU described with respect to Table 1]; determining a respective context for each of one or more bins of the entropy coded data of the syntax element indicating the position of the last significant coefficient using a function of a size of the transform block, wherein the function outputs the respective context such that the same context is not used for transform blocks of differing sizes [Guo: ¶ [0073]]; and decoding the entropy coded data for the syntax element indicating the position of the last significant coefficient using the determined respective contexts [Guo: ¶ [0073]].

Regarding Claims 2, 12, and 23, Guo discloses all the limitations of Claims 1, 11, and 22, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses wherein the transform block for the current block is a 64 sample dimension transform block [Guo: ¶ [0073]], and wherein the function includes a linear operation [Guo: ¶ [0087]: In another example, the mapping of contexts for last position bins from different block sizes may be derived using a function f(.).  For example, the n-th bin in block size A may share the same contexts with the m-th bin in block size B, where m is a function of n (m=f(n)).  For example, the function can be linear, i.e., m=n*a+b, where a and b are parameters of the linear function.  Table 9 shows an example where a=1, b=1, A=an 8.times.8 TU and B=a 16.times.16 TU] and a non-linear operation [Guo: ¶ [0094]: In should be noted that the mapping of contexts in Table 11 is equivalent to the following mapping function:  
ctx_index=(n&gt;&gt;k)+15 (3)  
where ctx_index is the index of the context; n=Bin index k=log 2TrafoDimension-2; log 2TrafoDimension=log 2 (width) for last position in x dimension; log 2TrafoDimension=log 2 (height) for last position in y dimension ].

Regarding Claims 3, 13, and 24, Guo discloses all the limitations of Claims 2, 12, and 23, respectively, and is analyzed as previously discussed with respect to those claims.
[Guo: ¶ [0091]: As described above, equations (1) and (2) are only a couple of examples that may be used to implement a mapping between blocks of different sizes.  Equations (1) and (2) may be referred to as mapping functions.  It should be noted that the "&gt;&gt;" in equations (1) and (2) may represent a shift operation defined according to a video coding standard, such as HEVC.  Further, other equations may be used to achieve the same mapping or different mappings] and clipping [Guo: ¶ [0088]: rounding].

Regarding Claims 4, 14, and 25, Guo discloses all the limitations of Claims 1, 11, and 22, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses wherein the transform block for the current block is a 64 sample dimension transform block [Guo: ¶ [0073]], and wherein determining the respective context for each of the one or more bins of the entropy coded data of the syntax element indicating the position of the last significant coefficient using the function of a size of the transform block comprises: determining the respective context for each of the one or more bins of the entropy coded data of the syntax element indicating the position of the last significant coefficient using a first function for the 64 sample dimension transform block [Guo: ¶ [0087]], wherein the first function is different than a second function [Guo: ¶ [0087]] used to determine respective contexts for each of one or more bins of entropy coded data of a syntax element indicating a position of a last significant coefficient for a 32 sample dimension transform block [Guo: ¶ [0052]].

Regarding Claims 5, 15, and 26, Guo discloses all the limitations of Claims 1, 11, and 22, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses wherein determining the respective context for each of the one or more bins of the entropy coded data of the syntax element indicating the position of the last significant coefficient using the function of a size of the transform block comprises: determining a respective context offset [Guo: ¶ [0091]] and a respective context shift using the function of the size of the transform block and a color component index [Guo: ¶ [0097]]; and determining the respective context for a respective bin of the one or more bins using a bin index for the respective bin, the respective context offset, and the respective context shift [Guo: ¶ [0091]; and ¶ [0097]].

Regarding Claims 6, 16, and 27, Guo discloses all the limitations of Claims 1, 11, and 22, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses wherein the syntax element is one of a first prefix syntax element indicating an X position of the position of the last significant coefficient [Guo: ¶ [0073]] or a second prefix syntax element indicating a Y position of the position of the last significant coefficient [Guo: ¶ [0093]], and wherein decoding the entropy coded data for the syntax element indicating the position of the last significant coefficient using the determined respective contexts comprises: decoding the entropy coded data for the first prefix syntax element or the second prefix syntax element using the determined respective contexts [Guo: ¶ [0073]; and ¶ [0093]].

Regarding Claims 7, 17, and 28, Guo discloses all the limitations of Claims 6, 16, and 27, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses further comprising: decoding a first suffix syntax element using fixed length decoding [Guo: ¶ [0073]]; and inverse binarizing the first prefix syntax element and the first suffix syntax element to obtain the position of the last significant coefficient [Guo: ¶ [0130]-[0132]].

Regarding Claims 8, 18, and 29, Guo discloses all the limitations of Claims 1, 11, and 22, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses wherein the transform block for the current block is a 128 sample dimension transform block [Guo: ¶ [0073]], and wherein determining the respective context for each of the one or more bins of the entropy coded data of the syntax element indicating the position of the last significant coefficient using the function of a size of the transform block comprises: determining the respective context for each of the one or more bins of the entropy coded data of the syntax element indicating the position of the last significant coefficient using a first function for the 128 sample dimension transform block [Guo: ¶ [0087]], wherein the first function is different than a second function used to determine respective contexts for each of one or more bins of entropy coded data of a syntax element indicating a position of a last significant coefficient for a 64 sample dimension transform block [Guo: ¶ [0087]], and wherein the first function is different than a third function used to determine respective contexts for each of one or more bins of entropy coded data of a syntax element indicating a position of a last significant coefficient for a 32 sample dimension transform block [Guo: ¶ [0052]].

Regarding Claims 9, 19, and 30, Guo discloses all the limitations of Claims 1, 11, and 22, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses further comprising: decoding the transform block based on the position of the last significant coefficient to obtain transform coefficients; applying an inverse transform to the transform coefficients to obtain a residual block; performing a prediction process for the current block to obtain a prediction block; and adding the residual block to the prediction block to obtain a decoded block of video data [Guo: FIG. 7-9].

Regarding Claims 10 and 20, Guo discloses all the limitations of Claims 9 and 19, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses further comprising: displaying a picture that includes the decoded block of video data [Guo: ¶ [0039]: display].

Regarding Claim 21, Guo discloses all the limitations of Claim 11 and is analyzed as previously discussed with respect to that claim.
Furthermore, Guo discloses wherein the apparatus is a wireless communication device [Guo: ¶ [0040]: The communication channel 16 generally represents any suitable communication medium, or collection of different communication media, for transmitting video data from the source device 12 to the destination device 14, including any suitable combination of wired or wireless media].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482